Citation Nr: 0719445	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
November 1945.  The appellant is the deceased veteran's 
widow.  The claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefits sought on 
appeal.  The appellant's case is currently advanced on the 
docket.  38 C.F.R. § 20.900(c)(3) (2006).

In June 2006 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDINGS OF FACT

1. The veteran died in June 2002, at the age of 83, and the 
immediate cause of his death was aspiration pneumonia; with 
chronic obstructive pulmonary disease and hematuria listed as 
conditions leading to the immediate cause.

2. There is no competent medical evidence in the record to 
indicate a cause and effect relationship between the 
aspiration pneumonia and the veteran's active service or his 
service-connected varicose veins, thrombophlebitis, or deep 
vein thrombosis.

3. Statutory criteria for eligibility for dependant's 
educational assistance under Chapter 35, Title 38, United 
States Code are not met.




CONCLUSIONS OF LAW

1. The criteria for service connection for cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1310, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.312 (2006).

2. The criteria for dependant's educational assistance under 
Chapter 35, Title 38, United States Code are not met. 38 
U.S.C.A. §§ 3500, 3501 (West 2005); 38 C.F.R. §§ 3.807 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of Death

The veteran died in June 2002 at the age of 83. According to 
the death certificate, the immediate cause of death was 
aspiration pneumonia; with chronic obstructive pulmonary 
disease (COPD) and hematuria listed as conditions 
contributing to death.  Service connection was in effect at 
the time of his death for varicose veins of the right lower 
extremity with thrombophlebitis, and deep vein thrombosis of 
the left lower extremity.  He was also service connected for 
a scar on his right wrist. 

The appellant seeks Dependency and Indemnity Compensation 
(DIC) and educational assistance benefits through a claim to 
establish service connection for the veteran's death. She 
contends that the veteran's service-connected bilateral lower 
extremity disabilities kept him bedridden and allowed his 
pneumonia to worsen, thereby contributing to his death. The 
preponderance of the evidence is against the claim, because 
there is no objective evidence of a causal connection between 
the veteran's cause of death and his service-connected 
disabilities, and no evidence that the diseases leading to 
his death were incurred in service.

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5. In order to establish service connection for 
the cause of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death. 38 C.F.R. § 
3.312(a).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death. It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death. 38 C.F.R. § 3.312. The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death. See Lathan v. Brown, 7 Vet. App. 359 
(1995).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and death. Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran died in June 2002 and his death was caused by 
pneumonia, with COPD and hematuria as contributing causes.  
Service medical records do not document the existence of any 
lung problem or hematuria in service.  The veteran's 
separation examination revealed normal findings as to his 
lungs and urinary system.  

Since service, an abundance of medical evidence has been 
received but none provides objective evidence of a positive 
nexus between the veteran's death and service or any service 
connected disability.  The Board is acknowledges the 
appellant's argument that her husband's service connected 
lower extremity disabilities contributed to his death.  In 
the May 2007 statement from the appellant's representative, 
the appellant argues that the best treatment for pneumonia 
includes moving around to keep the lungs clear, and that the 
veteran's service connected disabilities prevented him from 
doing this, thereby contributing to his death.  There is no 
doubt here in the sincerity of the appellant's belief that 
her husband's death is related to service.  However, 
questions regarding the cause of death and any relation or 
nexus to service have been found to be the province of 
trained health care professionals.  They enter conclusions 
which require medical expertise, such as opinions as to 
diagnosis and causation, see Jones v. Brown, 7 Vet. App. 134, 
137 (1994), and appellant's lay opinions in this regard 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  It 
does not appear from the record that the appellant has any 
special medical training in this regard and these conclusions 
are unsupported by the competent medical evidence of record 
which includes the private and VA clinical records associated 
with the claims folder.  

The claim and evidence has been reviewed by an objective, 
licensed physician, who, in a March 2007 VA examination 
report, found that "[b]ased on the patient's rated 
disabilities at the time of hospital admission, that being 
varicose veins and post phlebitic syndrome, there is no 
direct causal relationship between his service-connected 
disabilities and development of coronary artery disease and 
subsequent complication of pneumonia following an operative 
procedure," and "it is highly unlikely that the veteran's 
service-connected conditions were ether principal or 
contributory causes of death."  The examiner provided these 
opinions following a thorough review of the claims file, 
electrocardiograms from the VAMC facility in Miami, and 
pathologic specimens from the VAMC Miami Pathology 
Department.  The medical evidence in the file indicates the 
veteran had a cardiovascular condition which appears to have 
led to bypass surgery prior to his contracting pneumonia.  In 
the June 2006 remand the Board sought to determine whether 
his cardiovascular condition could have been related to his 
service-connected disabilities, thereby providing some link 
to the veteran's death.  However, the VA examiner addressed 
this possibility and stated that as to the veteran's death, 
"there is no contributory cause of coronary artery disease 
for which the patient underwent therapy in a surgical 
procedure."

While the appellant's representative argues that the 
examiner's statement that "there is a remote possibility 
that a venous bypass conduit could have occluded" suggests 
an approximate balance of positive and negative evidence, the 
Board disagrees.  The examiner stated that this possibility 
was remote and highly speculative given the lack of a 
postmortem examination.  And even given this possibility, the 
examiner still opined that it was "highly unlikely" the 
veteran's service connected disabilities contributed to his 
death, and that his coronary artery disease did not 
contribute to his death.  These statements and the lack of 
any other objective evidence to the contrary do not indicate 
an approximate balance of positive and negative evidence.

In the absence of objective medical evidence demonstrating a 
link between the veteran's service-connected varicose veins, 
thrombophlebitis, or deep vein thrombosis and his death, the 
appellant's claim for service connection is denied.

Dependents' Educational Assistance (DEA) under Title 38, 
U.S.C., Chapter 35.

Under applicable laws and regulations, a person eligible for 
Chapter 35 educational assistance is defined as a surviving 
spouse of a veteran who (1) died of a service-connected 
disability, or (2) died while having a disability evaluated 
as total and permanent in nature resulting from a service-
connected disability, arising out of active military, naval, 
or air service after the beginning of the Spanish-American 
war.  38 U.S.C.A. § 3501(a)(1)(B)(D); 38 C.F.R. 
§ 21.3021(a)(2).  

The appellant is not entitled to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
While the appellant meets the definition of a surviving 
spouse, 38 C.F.R. §§ 3.1(j), 3.50(b), 3.807, the evidence 
does not show that the veteran died of a service connected 
disability or of one evaluated as total and permanent in 
nature.  Since the requirements for eligibility have not been 
met, the appellant is not entitled to VA educational 
assistance under Chapter 35. 

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
August 2002, October 2002, and December 2005 provided the 
appellant with an explanation of the type of evidence 
necessary to substantiate her claims, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
In addition, the letter of December 2005 specifically 
informed the appellant that she should submit any additional 
evidence that she had in her possession.  A letter of July 
2006 provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Based on all of this, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The appellant's initial duty-to-assist letter was not 
provided before the adjudication of her claims.  However, 
after she was provided the letters she was given a full 
opportunity to submit evidence, and her claims were 
subsequently readjudicated.  She has not claimed any 
prejudice as a result of the timing of the letters, and the 
Board finds no basis to conclude that any prejudice occurred.  
Any notice defect in this case was harmless error.  The 
content of the aggregated notices, including the notice 
letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  After VA provided this notice, the appellant 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claims, and to respond to VA notices.  The 
Board concludes, therefore, that the appeal may be 
adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
service medical records are associated with the file.  A VA 
examiner reviewed the matter in a March 2007 examination 
report.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  Indeed, in a December 2006 VA Form 21-4138 the 
appellant stated there is no additional evidence to obtain 
and requested adjudication based on the record as it is.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claims.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Benefits available via Dependents' Educational Assistance 
(DEA) under Title 38, United States Code, Chapter 35, are 
denied. 




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


